El Juez Asociado Se. Wole,
emitió la opinión del tribunal.
Estamos convencidos de que de las distintas alegaciones de negligencia propuestas en la demanda la única que la prueba tiende a sostener es la tercera, a saber, que el carro eléctrico iba a una gran velocidad. No se alegó, ni se probó de una manera clara, que el motorista viera al infortunado hombre a tiempo para detener su carro. La teoría de la corte, según se desprende de sus conclusiones de hecho, con-siste en que el sitio donde ocurrió el accidente era un sitio peligroso y que por tanto era deber del motorista correr su carro a una velocidad tal que evitase la posibilidad de causar daño a los viandantes. No.solamente dejó de hacerse men-ción alguna en la demanda de algún sitio particularmente peligroso, sino que los apelados no nos han citado jurispru-dencia alguna que declare ilegal el correr un carro urbano (,street Gar) rápidamente en un sitio peligroso, muy especial-mente cuando el sitio no es un cruce público. Una compañía de ferrocarriles urbanos debe dirigir (operate) sus carros a una velocidad tal que bajo todas las circunstancias sea razonable y compatible con el uso de costumbre de la calle o camino público por parte de los viandantes y vehículos; pero a falta de alguna expresa reglamentación que limite la velocidad de los carros urbanos el mero hecho de que un carro corra a una gran velocidad no establece que se le corre de una manera negligente. 36 Cyc. 1478, 1479. Y esto sin especial consideración a si el sitio donde el infortunado hombre estaba parado se hallaba o no dentro de la privativa servidumbre del carro eléctrico. La mera gran velocidad para viajar no constituye negligencia per se sino que es pre-ciso que concurra algún otro elemento, o cuando menos debe justificarse que la excesiva velocidad fué la causa próxima del accidente.
*647Es de revocarse la sentencia y devolverse el caso para ulteriores procedimientos.

Revocada la sentencia y devuelto el caso para ulteriores procedimientos.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados del Toro, Aldrey y Hutchison.